DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly amended claims 1-3, 5-6, 21-22, 24, 26, 28-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-3, 5-6, 28-31 are drawn to A method comprising: determining, by a wireless router comprising at least one antenna and at different times, different locations at which a user device is located; storing, based on the determining, a wireless beam configuration schedule indicating, for the different times and the different locations, different configuration information for of at least one wireless connection beam from the at least one antenna; and causing, by the wireless router, based on the wireless beam configuration schedule, and based on a current time, the at least one wireless connection beam to direct from a second position to a first position.
II. Claims 21-22, 24 are drawn to A method comprising: determining, by a first wireless router, that a second wireless router is located in a path of a first wireless connection beam from at least one antenna of the first wireless router, wherein the path is directed to a first port of the first wireless router; and causing, by the first wireless routes and based on the determining the path to direct to a second port of the first wireless router.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1-3, 5-6, 21-22, 24, 26, 28-31 are withdrawn from 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-8, 10, 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara US 20050266799 in view of Langlois US 20160341811 in view of Wilhelmsson US 20160309305

7.  A method comprising:
determining, at the first time, that a device identifier is associated with a wireless device at a second position (Hara: fig. 19 [0099-0104]); and
causing, by a wireless router, [[an antenna to move]], based on the device identifier, [[within a spherical housing]] so as to direct a wireless beam from a first position to the second position, 

Hara merely discloses spherical housing & an antenna to move
Langlois further teaches spherical housing (Langlois: fig. 1 [0013) in order to perform location determinations in three dimensions [0045]
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Hara’ invention in order to perform location determinations in three dimensions [0045], as taught by Langlois.
Wilhelmsson further teaches an antenna to move (Wilhelmsson: [0028]) 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Hara’ invention in order to steer the beam to cover one of two areas based on the time of the day [0028], as taught by Wilhelmsson	

8.   The method of claim 7, further comprising determining, by the wireless router and based on an input from a user, the first time (Hara: fig. 19 [0101-0104]; Wilhelmsson: [0028]).

10.  The method of claim 7, further comprising: detecting, at the first time, the wireless device at the second position (Hara: fig. 19 [0099-0104]; Wilhelmsson: [0028]).

13.  The method of claim 7, further comprising: detecting, by the wireless router, a first user device at the second position (Hara: fig. 19 [0099-0104]; Wilhelmsson: [0028]); and 


26.  The method of claim 7, wherein the wireless router is a Wi-Fi router for a local wireless network (Wilhelmsson: [0020]; Langlois: [0017).

Claim 11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara-Wilhelmsson- Langlois in view of Silver US 20110269441

11.  The method of claim 7, further comprising: determining, by the wireless router and based on an input from a user, to set the first position as a restricted zone (Wilhelmsson: [0028-0030]); determining, by the wireless router, that the wireless device is in the restricted zone; and sending, by the wireless router, a notification that the wireless device is in the restricted zone (Wilhelmsson: [0028-0030]).
However, Hara merely teach the term restricted
Silver further determining, by the wireless router, that the wireless device is in the restricted zone; and sending, by the wireless router, a notification that the wireless device is in the restricted zone (Silver: [0003, 0028, 0071-0096]) in order to limit the usage of mobile devices while traversing certain restricted areas  [0003]
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Hara’ invention in 

14.  The method of claim 7, further comprising: detecting a first user and a second user device; and determining, by the wireless router, to follow the first user device based on a determination that the first user device has a higher priority than the second user device (Wilhelmsson: [0024-0030]; Silver: [0087-0096]).

15.  The method of claim 7, further comprising: detecting a first user and a second user device, and determining, by the wireless router, to follow the first user device based on a determination that the first user device is entitled to receive a first tier of service that is higher than a second tier of service of the second user device (Silver: [0087-0096]; Wilhelmsson: [0024-0030]).


Response to Arguments
           Applicant's arguments filed on 02/18/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Hara-Wilhelmsson-Langlois does not teach or suggest the features of claim 7. As the Office admits, neither Hara nor Langlois teaches or suggests “an antenna to move”

Response to Arguments:
it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0028]) of Wilhelmsson, for example: the network node 2 obtains information about that it is likely that a number of users interested in the broadcast transmission are located in a certain area or a certain direction. As an example of this embodiment, the network node 2 is configurable to steer the beam to cover one of two areas (e.g. two different positions). The network node 2 may for example steer a beam to either cover the entrance of a building or to cover a specific conference area of the same building. At certain times, the network node 2 can choose to broadcast in the direction of the entrance. This could for instance be triggered by the time of day or it could be triggered by information from other network nodes that there are many potentially interested users in that area. Similarly, the beam can be directed towards the conference area when the network node 2 gets an indication, or triggering information, that the people have moved to that area. Again, such triggering information may be based on the time of the day, or it may be based on information from other network nodes (herein it’s considered same as causing, by a wireless router, an antenna to move, so as to direct a wireless beam from a first position to the second position).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 



Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415